ORDER
PER CURIAM.
Dale Jackson (hereinafter, “Movant”) appeals from the motion court’s judgment denying his motion for post conviction relief pursuant to Rule 29.15. Movant claims his trial counsel denied him effective assistance of counsel by failing to locate and call potential alibi witnesses and by requesting a continuance despite Mov-ant’s failure to consent to a continuance.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).